Case 6:20-cv-00965-RRS-PJH Document 22-1 Filed 08/10/20 Page 1 of 3 PageID #: 309



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF LOUISIANA

      4 ACES ENTERPRISES, LLC D/B/A                          *     CASE NO. 2:20-CV-02150
      4 ACES LOUNGE, ET AL.,
                      Plaintiffs,                            *     DISTRICT JUDGE: MARTIN L.C.
                                                                   FELDMAN
      VERSUS                                                 *
                                                                   MAGISTRATE JUDGE: DONNA
      GOVERNOR JOHN BEL EDWARDS,                             *     PHILLIPS CURRAULT
      ET AL.,
                   Defendants.                               *

      * * * * * * * * * * * * * * * * * * *

        MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO SUPPLEMENT
          EXHIBITS TO DEFENDANT JOHN BEL EDWARDS’S OPPOSITION TO
      PLAINTIFFS’ REQUESTS FOR PRELIMINARY AND PERMANENT INJUNCTION

             Defendant John Bel Edwards, Governor of the State of Louisiana (the “Governor”),

  respectfully submits his Memorandum in Support of Motion for Leave to Supplement Exhibits to

  Opposition to Plaintiffs’ requests for a preliminary and permanent injunction filed on August 7,

  2020 (the “Opposition”). The Governor attached the declaration of Dr. Alexander Billioux, the

  Assistant Secretary of the Louisiana Department of Health’s Office of Public Health, to the

  Opposition.1 In the Opposition, the Governor also expressed his intention to submit no more than

  three additional affidavits for this Court’s consideration in anticipation of the August 14, 2020

  hearing.2

             Consistent with this statement, the Governor now moves to supplement the Opposition

  with Exhibits 29 and 32, which are attached to the instant motion. Exhibit 29 is an affidavit of the

  Governor, and Exhibit 32 is an affidavit of Dr. Robert Hart, the Chief Medical Officer for the

  Ochsner Health System within the State of Louisiana. Both affidavits relate to the scope and


  1
      See Opposition to Plaintiffs’ Requests for Preliminary and Permanent Injunction [Doc. 15], at p. 1, n. 1.
  2
      See id.
Case 6:20-cv-00965-RRS-PJH Document 22-1 Filed 08/10/20 Page 2 of 3 PageID #: 310



  severity of the coronavirus pandemic (“COVID-19”) in Louisiana and the measures implemented

  to slow the spread of COVID-19 to protect the health and safety of Louisiana citizens. Permitting

  the Governor to supplement his Opposition with the attached exhibits will aid this Court in its

  consideration of this matter and will not prejudice any party.

         Accordingly, the Governor respectfully requests that this Court grant him leave to

  supplement the exhibits to the Opposition with Exhibits 29 and 32.




                                                       Respectfully submitted,



                                                        /s/ James M. Garner
   JACK M. WEISS (# 13340)                             JAMES M. GARNER (# 19589), T.A.
   Attorney at Law                                     DARNELL BLUDWORTH (# 18801)
   5938 Laurel Street                                  JOSHUA S. FORCE (# 21975)
   New Orleans, LA 70115                               CHRISTOPHER T. CHOCHELES (# 26848)
   Telephone/Facsimile: (504) 267-0637                 JOSIE N. SERIGNE (# 38588)
   Email:                jack1656@gmail.com            SHER GARNER CAHILL RICHTER
   (EDLA readmission pending)                          KLEIN & HILBERT, L.L.C.
   MATTHEW F. BLOCK (# 25577)                          909 Poydras Street, 28th Floor
   Executive Counsel                                   New Orleans, Louisiana 70112-1033
   Office of the Governor                              Telephone:    (504) 299-2100
   Louisiana State Capitol                             Facsimile:    (504) 299-2300
   4th Floor                                           Email:        jgarner@shergarner.com
   Baton Rouge, Louisiana 70804                                      dlbudworth@shergarner.com
   Telephone:     (225)342-7015                                      jforce@shergarner.com
   Email:         matthew.block@la.gov                               cchocheles@shergarner.com
                                                                     jserigne@shergarner.com



                       ATTORNEYS FOR DEFENDANTS
           GOVERNOR JOHN BEL EDWARDS AND H. BUTCH BROWNING, JR.




                                                   2
Case 6:20-cv-00965-RRS-PJH Document 22-1 Filed 08/10/20 Page 3 of 3 PageID #: 311




                                  CERTIFICATE OF SERVICE
         I hereby certify that on August 10, 2020, I electronically filed the foregoing pleading with

  the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

  CM/ECF participants.



                                               /s/ James M. Garner_______________
                                               James M. Garner




                                                  3
